TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00252-CR


                          Kendrick Tremayne Newman, Appellant

                                               v.

                                 The State of Texas, Appellee




             FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 17-0293-K26, THE HONORABLE DONNA GAYLE KING, JUDGE PRESIDING



                                          ORDER


PER CURIAM

              Appellant Kendrick Tremayne Newman filed his notice of appeal on April 18,

2019. The reporter’s record was due on June 4, 2019. On reporter’s requests, the time for filing

was extended to October 21, 2019. On November 22, 2019, Ms. Cindy Kocher requested a third

extension of time to December 6, 2019. To date, the record has not been filed. We order Kocher

to file the reporter’s record in this cause no later than December 20, 2019. See Tex. R. App. P.

37.3(a). Failure to file the record will result in Kocher being called before the Court to show

cause why she should not be held in contempt of this order.

              It is ordered on December 11, 2019.


Before Chief Justice Rose, Justices Baker and Triana

Do Not Publish